Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant argues that Christen does not teach (a) a mounting bracket that includes an upper flange, a lower flange, and a fixation member having a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member; (b) that the upper flange defines an opening for receiving a fastener; (c) that the fixation member defines a mounting hole therethrough; or (d) that the lower flange extends in a direction opposite to the upper flange, the lower flange being oriented parallel to the upper flange and the fixation member being oriented perpendicularly to the upper and lower flanges. The examiner points out that the rejection relies on Pruit, Bogazzi, Christen, Eplan, and Leach for various teachings.
Regarding the applicant’s argument that Christen does not teach upper and lower flanges as elements 46 and 49 are not identified as upper and lower, the examiner points out that 46 extends further upward than 49 and may therefore be considered the upper flange.
Regarding the applicant’s argument that there is no motivation to combine the teachings of Eplan, the examiner disagrees. The oppositely extending flange taught by Eplan would clearly provide support against an downward moment applied to the cantilevered arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 20210052107 A1), hereinafter Pruitt, in view of Bogazzi (US 20170360238 A1), hereinafter Bogazzi, in view of Christen (US 4665888 A), hereinafter Christen, in view of Eplan (US 4225106 A), hereinafter Eplan, and further in view of Leach (US 5906193 A), hereinafter Leach.

Regarding claims 1, 3, 4, 6, and 9-11, Pruitt discloses a bracket assembly for mounting a grill apparatus on a grill (The bracket extending from the side tables 44 to the ring 30), the grill including a base (“a kamado-style cooker 10 of the present solution includes a circumferentially enclosed aluminum base 12” paragraph [0063]) having a ring positioned around a periphery of an upper edge of the base (“metal band 30” paragraph [0065]), the ring defining a plurality of attachment points (The figures show fasteners extending through the bracket assembly to the ring), the bracket assembly, comprising: 
a mounting bracket (The portion of the bracket assembly in contact with the ring 30); and 
a mounting arm adapted to be coupled to the mounting bracket (The portion of the bracket in contact with the side tables 44); 
the mounting bracket including a flange, wherein the flange defines an opening for receiving a fastener (The figures show fasteners extending through the bracket assembly to the ring); 
the mounting arm having a longitudinal body, wherein the longitudinal body comprises first and second opposing ends (Figure 13); and
wherein, when the mounting bracket is mounted to the grill, the fastener in the opening of the mounting bracket is attached to one of the plurality of attachment points of the ring (Figure 13).

    PNG
    media_image1.png
    902
    662
    media_image1.png
    Greyscale

Pruitt does not disclose:
the plurality of attachment points comprising a plurality of receptacles;
the mounting bracket including an upper flange, a lower flange, and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member, wherein the fixation member defines a mounting hole therethrough, wherein the lower flange extends in a direction opposite to the upper flange, and wherein the lower flange is oriented parallel to the upper flange and the fixation member is oriented perpendicularly to the upper and lower flanges; 
the mounting arm including a stud, a first mounting post, and a second mounting post, wherein the stud extends perpendicularly relative to the longitudinal body at the first end, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body of the mounting arm; 
wherein, when the mounting arm is coupled to the mounting bracket, the mounting hole of the fixation member receives the stud of the mounting arm which is secured therein with a nut;
wherein the fixation member includes an upper flange member that extends perpendicular relative to the upper flange and a lower flange member that extends perpendicular relative to the lower flange;
wherein the upper flange member extends parallel to the lower flange member, the upper and lower flange members together defining the mounting hole;
wherein the upper flange has a length that is greater than a length of the lower flange;
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position.

However, Bogazzi teaches the plurality of attachment points comprising a plurality of receptacles (“a fastener 120 is inserted through hole 136 of the retaining clip 100 and through a corresponding collinearly-aligned hole defined in the band 108, 110 to secure the retaining clip 100 and the band interface portion 130 thereof to the band 108, 110” paragraph [0022]).

    PNG
    media_image2.png
    534
    466
    media_image2.png
    Greyscale

The fastener of Pruitt is not shown in enough detail to conclusively state that it extends through both the mounting bracket and the ring. For instance, it is conceivable that the fasteners are welded to the ring and only pass through the mounting bracket. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for using a fastener of this type to fasten the mounting bracket to the ring. In this regard, it is noted that Bogazzi teaches a fastener that extends through both the ring and a bracket. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Pruitt with fastening receptacles since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Pruitt, as modified by Bogazzi, does not disclose:
the mounting bracket including an upper flange, a lower flange, and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member, wherein the fixation member defines a mounting hole therethrough, wherein the lower flange extends in a direction opposite to the upper flange, and wherein the lower flange is oriented parallel to the upper flange and the fixation member is oriented perpendicularly to the upper and lower flanges; 
the mounting arm including a stud, a first mounting post, and a second mounting post, wherein the stud extends perpendicularly relative to the longitudinal body at the first end, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body of the mounting arm; 
wherein, when the mounting arm is coupled to the mounting bracket, the mounting hole of the fixation member receives the stud of the mounting arm which is secured therein with a nut; 
wherein the fixation member includes an upper flange member that extends perpendicular relative to the upper flange and a lower flange member that extends perpendicular relative to the lower flange;
wherein the upper flange member extends parallel to the lower flange member, the upper and lower flange members together defining the mounting hole;
wherein the upper flange has a length that is greater than a length of the lower flange;
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position.

However, Christen teaches: 
the mounting bracket including an upper flange (46), a lower flange (49), and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member (38,39), wherein the fixation member defines a mounting hole therethrough (For element 41), and the fixation member is oriented perpendicularly to the upper flange (Figure 5); 
the mounting arm (33/36) including a stud (41), wherein the stud extends perpendicularly relative to the body at the first end (Figure 5); 
wherein, when the mounting arm is coupled to the mounting bracket, the mounting hole of the fixation member receives the stud of the mounting arm (Figure 5); 
wherein the fixation member includes an upper flange member that extends perpendicular relative to the upper flange (38) and a lower flange member that extends perpendicular relative to the lower flange (39);
wherein the upper flange member extends parallel to the lower flange member, the upper and lower flange members together defining the mounting hole (Figure 5); and 
wherein the upper flange has a length that is greater than a length of the lower flange (46 is longer than 49).

    PNG
    media_image3.png
    530
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    340
    385
    media_image4.png
    Greyscale

In view of Christen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the mounting bracket including an upper flange, and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member, wherein the fixation member defines a mounting hole therethrough, and the fixation member is oriented perpendicularly to the upper flange; and 
the mounting arm including a stud, wherein the stud extends perpendicularly relative to the body at the first end;
wherein, when the mounting arm is coupled to the mounting bracket, the mounting hole of the fixation member receives the stud of the mounting arm;
wherein the fixation member includes an upper flange member that extends perpendicular relative to the upper flange and a lower flange member that extends perpendicular relative to the lower flange;
wherein the upper flange member extends parallel to the lower flange member, the upper and lower flange members together defining the mounting hole; and
wherein the upper flange has a length that is greater than a length of the lower flange as is taught in Christen, in the bracket assembly disclosed by Pruitt because Christen states “engagement being effected by means of a single swivel rivet 41 to permit relative swingability of bracket C and lock 40 for adjustment as may be required by the diameter of the particular cooker” (column 3, line 49). Therefore, including the pivoting structure of Christen will permit accommodation to different sized grills.

Pruitt, as modified by Bogazzi and Christen, does not disclose:
wherein the lower flange extends in a direction opposite to the upper flange, and wherein the lower flange is oriented parallel to the upper flange; 
the mounting arm including a first mounting post, and a second mounting post, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body of the mounting arm; 
wherein the stud of the mounting arm is secured within the mounting hole with a nut; 
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position.

However, Eplan teaches: 
wherein the lower flange (The lower flange of 26) extends in a direction opposite to the upper flange, and wherein the lower flange is oriented parallel to the upper flange (Figure 3); and
wherein the stud (40) of the mounting arm (28) is secured within the mounting hole (42) with a nut (44).

    PNG
    media_image5.png
    247
    672
    media_image5.png
    Greyscale

In view of Eplan’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the lower flange extends in a direction opposite to the upper flange, and wherein the lower flange is oriented parallel to the upper flange; and 
wherein the stud of the mounting arm is secured within the mounting hole with a nut as is taught in Brown, in the bracket assembly disclosed by Pruitt because having a lower flange directed as in Eplan will resist moment forces to the mounting arm. 
Likewise, one would have been motivated to include wherein the stud of the mounting arm is secured within the mounting hole with a nut because the substitution of one known element (the swivel axis of Christen) for another (the swivel axis of Eplan) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the swivel axis taught in Eplan would have yielded predictable results, namely, an axial component around which the arm may swivel (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, a nut is generally a non-permanent fixture and may therefore be removed to facilitate maintenance or replacement of components.

Pruitt, as modified by Bogazzi, Christen, and Eplan, does not disclose: 
the mounting arm including a first mounting post, and a second mounting post, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body of the mounting arm;
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position.

However, Leach teaches: 
the mounting arm including a first mounting post, and a second mounting post, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body of the mounting arm (“Each end portion 88 has an outside side surface 91 with a collared bolt head 92 that is protruding from side surface 91 of end portion 88, and spaced apart from end 90 and a second collared bolt head 98 spaced between end 90 and head 92” column 5, line 30); 
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot (“End member 84 includes an elongate, substantially oval, slot opening 100” column 5, line 43) and an engagement hook member (97);
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm (“opening 100 is substantially superposed on head 98 such that head 98 occupies portion 104” column 5, line 48); and
wherein the second mounting post of the mounting arm is positioned adjacent the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position (“97 holds head 92 fast so that side table 38 is held in a horizontal position” column 5, line 41).

    PNG
    media_image6.png
    404
    401
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    429
    275
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    518
    638
    media_image8.png
    Greyscale

In view of Leach’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the mounting arm including a first mounting post, and a second mounting post, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body of the mounting arm;
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm; and
wherein the second mounting post of the mounting arm is positioned adjacent the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position as is taught in Leach, in the bracket assembly disclosed by Pruitt because Leach states “the side tables can be folded down when not in use” (abstract). Therefore, including the features of Leach will improve stowability of the grill.

Regarding claim 5, Pruit, as modified by Bogazzi, Christen, Eplan, and Leach, discloses the bracket assembly of claim 1. 

Pruit, as modified by Bogazzi, Christen, Eplan, and Leach, does not disclose wherein the stud and the first and second mounting posts are welded to the longitudinal body of the mounting arm.

However, the court has held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In this case welding the stud and the first and second mounting posts to the mounting arm would provide one piece construction, but would not otherwise change the operation of the bracket.

Regarding claim 7, Pruit, as modified by Bogazzi, Christen, Eplan, and Leach, bracket assembly of claim 1, wherein the grill apparatus includes a working and servicing area (44).

Regarding claim 8, Pruit, as modified by Bogazzi, Christen, Eplan, and Leach, bracket assembly of claim 7, wherein the working and servicing area is a table top (44).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt, in view of Bogazzi, in view of Christen, in view of Eplan, in view of Leach, and further in view of Curwen (US 0937512 A), hereinafter Curwen.

Regarding claim 2, Pruit, as modified by Bogazzi, Christen, Eplan, and Leach, discloses the bracket assembly of claim 1. 

Pruit, as modified by Bogazzi, Christen, Eplan, and Leach, does not disclose wherein the upper flange includes a lip extending in a direction generally perpendicular to the upper flange, the lip being adapted to extend over at least a portion of the ring.

However, Curwen teaches wherein the flange includes a lip extending in a direction generally perpendicular to the flange, the lip being adapted to extend over at least a portion of the mount (2d).

    PNG
    media_image9.png
    509
    283
    media_image9.png
    Greyscale

In view of Curwen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flange includes a lip extending in a direction generally perpendicular to the flange, the lip being adapted to extend over at least a portion of the mount as is taught in Curwen, in the bracket assembly disclosed by Pruitt.
One would have been motivated to include wherein the flange includes a lip extending in a direction generally perpendicular to the flange, the lip being adapted to extend over at least a portion of the mount because the lip constitutes an additional support which improves the support of the bracket.

Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt, in view of Christen, in view of Eplan, and further in view of Leach.

Regarding claims 12 and 16-18, Pruitt discloses a bracket assembly for mounting an add-on grill apparatus to a cooking device (The bracket extending from the side tables 44 to the ring 30), the bracket assembly comprising: 
a mounting bracket including a flange that defines an opening (The portion of the bracket assembly in contact with the ring 30); 
a mounting arm adapted to be coupled to the mounting bracket, the mounting arm having a longitudinal body, wherein the longitudinal body comprises first and second opposing ends (The portion of the bracket in contact with the side tables 44); and
wherein the mounting bracket is adapted to be attached to the cooking device and the mounting arm is adapted to be attached to the add-on grill apparatus (Figure 13).

Pruitt does not disclose:
the mounting bracket including an upper flange, a lower flange oriented parallel relative to the upper flange, and a fixation member, the fixation member including an upper flange member that extends perpendicularly relative to the upper flange and a lower flange member that extends perpendicularly relative to the lower flange, wherein the upper flange member extends parallel to the lower flange member and the upper and lower flange members together define a mounting hole therethrough;  
the mounting arm including a stud, a first mounting post, and a second mounting post, wherein the stud extends perpendicularly relative to the longitudinal body at the first end, and wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body; 
wherein when the mounting bracket is mounted to the mounting arm, the mounting hole of the fixation member is adapted to receive the stud of the mounting arm which is secured therein with a nut; 
wherein the add-on grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the add-on grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the add-on grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the add-on grill apparatus in a horizontal position.

However, Christen teaches:
the mounting bracket including an upper flange (46), a lower flange (49), and a fixation member (38,39), the fixation member including an upper flange member that extends perpendicularly relative to the upper flange (38) and a lower flange member that extends perpendicularly relative to the lower flange (39), wherein the upper flange member extends parallel to the lower flange member and the upper and lower flange members together define a mounting hole therethrough (Hole for element 41); 
the mounting arm (33/36) including a stud (41), wherein the stud extends perpendicularly relative to the body at the first end (Figure 5); and
wherein when the mounting bracket is mounted to the mounting arm, the mounting hole of the fixation member is adapted to receive the stud of the mounting arm (Figure 5).

In view of Christen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the mounting bracket including an upper flange, a lower flange, and a fixation member, the fixation member including an upper flange member that extends perpendicularly relative to the upper flange and a lower flange member that extends perpendicularly relative to the lower flange, wherein the upper flange member extends parallel to the lower flange member and the upper and lower flange members together define a mounting hole therethrough; and 
the mounting arm including a stud, wherein the stud extends perpendicularly relative to the body at the first end; and
wherein when the mounting bracket is mounted to the mounting arm, the mounting hole of the fixation member is adapted to receive the stud of the mounting arm as is taught in Christen, in the bracket assembly disclosed by Pruitt because Christen states “engagement being effected by means of a single swivel rivet 41 to permit relative swingability of bracket C and lock 40 for adjustment as may be required by the diameter of the particular cooker” (column 3, line 49). Therefore, including the pivoting structure of Christen will permit accommodation to different sized grills.

Pruitt, as modified by Christen, does not disclose:
the lower flange oriented parallel relative to the upper flange;  
the mounting arm including a first mounting post, and a second mounting post, wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body; 
wherein the stud of the mounting arm is secured within the mounting hole with a nut; 
wherein the add-on grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the add-on grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the add-on grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the add-on grill apparatus in a horizontal position.

However, Eplan teaches: 
the lower flange oriented parallel relative to the upper flange (The lower flange of 26); and
wherein the stud (40) of the mounting arm (28) is secured within the mounting hole (42) with a nut (44).

In view of Eplan’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the lower flange oriented parallel relative to the upper flange; and 
wherein the stud of the mounting arm is secured within the mounting hole with a nut as is taught in Brown, in the bracket assembly disclosed by Pruitt because the substitution of one known element (the swivel axis of Christen) for another (the swivel axis of Eplan) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the swivel axis taught in Eplan would have yielded predictable results, namely, an axial component around which the arm may swivel (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, a nut is generally a non-permanent fixture and may therefore be removed to facilitate maintenance or replacement of components.

Pruitt, as modified by Christen and Eplan, does not disclose:
the mounting arm including a first mounting post, and a second mounting post, wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body; 
wherein the add-on grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the add-on grill apparatus is mounted on the mounting arm; or
wherein the second mounting post of the mounting arm is positioned adjacent the stud at the first end of the longitudinal body, wherein when the add-on grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the add-on grill apparatus in a horizontal position.

However, Leach teaches: 
the mounting arm including a first mounting post, and a second mounting post, wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body (“Each end portion 88 has an outside side surface 91 with a collared bolt head 92 that is protruding from side surface 91 of end portion 88, and spaced apart from end 90 and a second collared bolt head 98 spaced between end 90 and head 92” column 5, line 30); 
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot (“End member 84 includes an elongate, substantially oval, slot opening 100” column 5, line 43) and an engagement hook member (97);
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm (“opening 100 is substantially superposed on head 98 such that head 98 occupies portion 104” column 5, line 48); and
wherein the second mounting post of the mounting arm is positioned adjacent the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position (“97 holds head 92 fast so that side table 38 is held in a horizontal position” column 5, line 41).

In view of Leach’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the mounting arm including a first mounting post, and a second mounting post, wherein the first and second mounting posts extend outwardly from the longitudinal body in a direction that is generally perpendicular to the longitudinal body;
wherein the grill apparatus includes at least two table support mounts that each define an elongated slot and an engagement hook member;
wherein the first mounting post of the mounting arm is positioned adjacent the second end of the longitudinal body, the elongated slot being adapted to receive the first mounting post when the grill apparatus is mounted on the mounting arm; and
wherein the second mounting post of the mounting arm is positioned adjacent the first end of the longitudinal body, wherein when the grill apparatus is mounted and raised relative to the cooking device, the engagement hook member is adapted to capture the second mounting post for supporting the grill apparatus in a horizontal position as is taught in Leach, in the bracket assembly disclosed by Pruitt because Leach states “the side tables can be folded down when not in use” (abstract). Therefore, including the features of Leach will improve stowability of the grill.

Regarding claim 14, Pruitt, as modified by Christen, Eplan, and Leach, discloses the bracket assembly of claim 12, wherein the add-on grill apparatus includes a working and servicing area (44).

Regarding claim 15, Pruitt, as modified by Christen, Eplan, and Leach, discloses the bracket assembly of claim 14, wherein the working and servicing area is a table top (44).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt, in view of Christen, in view of Eplan, and further in view of Leach.

Regarding claim 13, Pruitt, as modified by Christen, Eplan, and Leach, discloses the bracket assembly of claim 12. 

Pruitt, as modified by Christen, Eplan, and Leach, does not disclose wherein the upper flange includes a lip extending in a direction generally perpendicular to the upper flange for frictionally gripping the mounting bracket against the cooking device.

However, Curwen teaches wherein the flange includes a lip extending in a direction generally perpendicular to the flange for frictionally gripping the mounting bracket against the device (2d).

In view of Curwen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flange includes a lip extending in a direction generally perpendicular to the flange for frictionally gripping the mounting bracket against the device as is taught in Curwen, in the bracket assembly disclosed by Pruitt.
One would have been motivated to include wherein the flange includes a lip extending in a direction generally perpendicular to the flange for frictionally gripping the mounting bracket against the device because the lip constitutes an additional support which improves the support of the bracket. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leach, in view of Christen.

Regarding claim 19, Leach discloses a method for mounting an add-on grill apparatus to a cooking device comprising the add-on grill apparatus including table support mounts that include an elongated slot and engagement hook member, the method comprising: 
providing a bracket assembly including a mounting bracket (86) and a mounting arm (88), the mounting bracket including an upper flange (42) wherein the mounting arm includes a first mounting post and a second mounting post (“Each end portion 88 has an outside side surface 91 with a collared bolt head 92 that is protruding from side surface 91 of end portion 88, and spaced apart from end 90 and a second collared bolt head 98 spaced between end 90 and head 92” column 5, line 30); 
securing the mounting bracket to the cooking device via the upper flange (Figures 6 and 7);  
fixing the add-on grill apparatus to the mounting arm via the first and second mounting posts (Figure 6); and

Leach does not disclose: 
the mounting bracket including a lower flange and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member, wherein the upper flange defines an opening, wherein the fixation member defines a mounting hole therethrough, wherein the mounting arm includes a stud; or
mounting the stud of the mounting arm into the mounting hole of the fixation member to couple the mounting bracket with the mounting arm.

However, Christen teaches:
the mounting bracket including a lower flange (49) and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member (38,39), wherein the upper flange defines an opening (47), wherein the fixation member defines a mounting hole therethrough (For 41), wherein the mounting arm (33/36) includes a stud (41); and
mounting the stud of the mounting arm into the mounting hole of the fixation member to couple the mounting bracket with the mounting arm (Figure 5).

In view of Christen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the mounting bracket including a lower flange and a fixation member comprising a portion of the upper flange comprising an upper flange member and a portion of the lower flange comprising a lower flange member, wherein the upper flange defines an opening, wherein the fixation member defines a mounting hole therethrough, wherein the mounting arm includes a stud; and
mounting the stud of the mounting arm into the mounting hole of the fixation member to couple the mounting bracket with the mounting arm as is taught in Christen, in the bracket assembly disclosed by Pruitt because Christen states “engagement being effected by means of a single swivel rivet 41 to permit relative swingability of bracket C and lock 40 for adjustment as may be required by the diameter of the particular cooker” (column 3, line 49). Therefore, including the pivoting structure of Christen will permit accommodation to different sized grills.

Regarding claim 20, Leach as modified by Christen, discloses the method of claim 19, wherein the step of fixing the add-on grill apparatus to the mounting arm includes inserting the first mounting post within the elongated slot to be secured thereto and capturing the second mounting post via the engagement hook member of the table support mounts (“97 holds head 92 fast so that side table 38 is held in a horizontal position” column 5, line 41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murray (US 20080295290 A1) “In this way the two press formed body angle brackets (66)(67) create a single, unitary door component significantly reducing the amount of material required and associated cost in comparison to a single piece configuration” paragraph [0033]

    PNG
    media_image10.png
    379
    312
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    424
    360
    media_image11.png
    Greyscale

Salkoff (US 3421458 A) “The pins 32 and 33 extend between thn leg portions 34 having their ends welded thereto” column 2, line 53

    PNG
    media_image12.png
    215
    491
    media_image12.png
    Greyscale

DeBeer (US 20210186263 A1) “Two bearing surfaces 8 designed as shelves are attached to the bowl member via a ring 7” paragraph [0038]

    PNG
    media_image13.png
    528
    391
    media_image13.png
    Greyscale

Bennor (US 0143742 A) 

    PNG
    media_image14.png
    286
    644
    media_image14.png
    Greyscale


Schlosser (US 5873355 A) 

    PNG
    media_image15.png
    470
    527
    media_image15.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799